DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (US 5,463,202) in view of Yoo et al. (US 2011/0100967).
 	Regarding claim 1, Kurosawa et al. discloses “a method of monitoring a cutting process in which a workpiece is cut by a high-energy beam” (abstract, i.e., a method and apparatus for detecting the machining status of a laser beam machining device), the method comprising:
 	“detecting a process light signal, emanating from an interaction region of the high-energy beam with the workpiece, in a first wavelength range, in which at least one metallic constituent of the workpiece has at least one emission line, and in a second wavelength range, which differs from the first wavelength range” (col.6 at lines 3-20, i.e., monitoring the laser output and the detection of the light other than the laser beam produced at the cut point and returning to the laser oscillator … the light sensor 1 may be a single light receiving device like an Si photodiode or a camera device like a CCD  … the single device can detect a change in intensity of the light generated at the cut point and the camera device can detect a changed in intensity distribution or color (wavelength) of emission from the real image.  This suggest that during the laser beam cutting process the reflected light having changed in color (wavelength) so that there is a first wavelength (before change color) and a second wavelength (after change color)), “in which continuum radiation of the workpiece without emission lines is detectable” (col.6 at lines 3-20. Please noted that the CCD is type of camera that can capture the image of an area where the area can be with or without emission lines such as non-cutting area can be without emission lines).
 	Kurosawa et al. is silent regarding identifying vaporization of the at least one metallic constituent, on the basis of a deviation between an intensity of the process light signal detected in the first wavelength range and an intensity of the process light signal detected in the second wavelength range.
 	Yoo et al. teaches “identifying vaporization of the at least one metallic constituent, on the basis of a deviation between an intensity of the process light signal detected in the first wavelength range and an intensity of the process light signal detected in the second wavelength range” (para.0037, i.e., during laser drilling can be used to obtain chemical information and identify consecutive layers of film stack structures and fig.2. This suggest a deviation could be a wavelength (Al) in between wavelength range about 385+ nm (Mo) and about 430+ nm (Ti)). Kurosawa et al. teaches a laser processing device. Yoo et al. teaches a laser processing device. They are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was 
 	Regarding claim 2, Kurosawa et al. discloses “at least one control parameter comprising at least one of:  advance speed (v), power (P) of the high-energy beam, focal position (F) of the high-energy beam along its beam axis, focal diameter (d), distance (A) between an upper side of the workpiece and a cutting gas nozzle of a cutting head, and cutting gas pressure (p) of the cutting process, depending on the deviation between the intensity (II) of the process light signal detected in the first wavelength range (Akl) and the intensity (12) of the process light signal detected in the second wavelength range (AX2)” (Yoo et al., para.0075, i.e., detector facilitates analysis of the spectral information and generates characteristic information of processed  structure … the system computer instructs the laser to stop or reduce its power in order to prevent damage to the underlying layer).
 	Regarding claim 3, Kurosawa et al. discloses “the high-energy beam is a laser beam” (Kurosawa et al., abstract).
 	Regarding claim 4, Kurosawa et al. discloses “the at least one control parameter is adapted in such a way that the vaporization of the at least one metallic constituent is Yoo et al., para.0075, i.e., detector facilitates analysis of the spectral information and generates characteristic information of processed  structure … the system computer instructs the laser to stop or reduce its power in order to prevent damage to the underlying layer. Please noted that the power can be stopped at particular layer in order to prevent damage to other structure(s)).
 	Regarding claim 5, Kurosawa et al. discloses “the first wavelength range and the second wavelength range each lie in the visible wavelength range between 400 nm and 800 nm” (para.0037 and fig.2 the wavelength can be Ga, In or Ti and each of these material having reflected wavelength above 400 nm).

 	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (US 5,463,202) in view of Yoo et al. (US 2011/0100967) as applied in claims 1-5 above, and further in view of Snuseit (Space-resolved Spectrometric Measurements of the cutting Front) [please see IDS dated 04/09/2021]
 	Regarding claims 6-8, modified Kurosawa et al. discloses the first wavelength range.
 	However, modified Kurosawa et al. is silent regarding the first wavelength range lies between 500 nm and 550 nm.
 	Snuseit teaches “the first wavelength range lies between 500 nm and 550 nm; the first wavelength range (AX1) lies between 515 nm and 545 nm; the second wavelength range (AX2) lies at wavelengths of more than 560 nm” (on pg.585, 2. Experimental Setup, i.e., cutting experiments were performed with a 5kW CO2 laser … the cutting front was imaged on the entrance slit of a grating spectrometer. On pg.586 discuss about the CCD camera and spectrometer used in the experiment.  On pg.587-588 discuss about the test object is iron and fig.5 shows temperature profile for cutting and the wavelength is between about 435 nm to 735 nm. Examiner interpreted that first wavelength can be 500-545 nm and the second wavelength can be 635-735 nm). Kurosawa et al. teaches a laser processing device. Snuseit teaches a laser processing device. They are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kurosawa et al. with Snuseit, by adjusting Kurosawa’s laser power and cutting speed according to Snuseit’s cutting process, to maintain a quality and high economic potential of the laser cutting process (Cover page, i.e., 1. Motivation) as taught by Snuseit. 

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (US 5,463,202) in view of Yoo et al. (US 2011/0100967) as applied in claims 1-5 above, and further in view of Sabsabi et al. (US 6,008,897).
 	Regarding claim 9, modified Kurosawa et al. discloses the laser beam has a laser wavelength.
 	 Modified Kurosawa et al. is silent regarding a laser wavelength in the IR wavelength range between 800 nm and 1200 nm.
 	Sabsabi et al.  teaches “a laser wavelength in the IR wavelength range between 800 nm and 1200 nm” (col.6 at lines 60-67, i.e., an infrared laser at 1064 nm and col.7 at line 9). Kurosawa et al. teaches a laser device. Sabsabi et al. teaches a laser device. It would have been obvious to one of ordinary skill in the art at the time the invention was .


 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (US 5,463,202) in view of Yoo et al. (US 2011/0100967) as applied in claims 1-5 above, and further in view of Calla et al. (US 2010/0326962)
 	Regarding claim 9, modified Kurosawa et al. discloses all the features of claim limitations as set forth above except for the at least one metallic constituent comprises one or both of iron or chromium.
 	Calla et al. teaches “the at least one metallic constituent comprises one or both of iron or chromium” (para.0046, i.e., the filler material contain small amount of iron, chromium). Kurosawa et al. teaches laser processing device. Calla et al. teaches laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kurosawa et al. with Calla et al., by adding Calla et al.’s metallic constituent filler to Kurosawa et al.’s workpiece for welding or laser . 
 	

Response to Arguments
 	Applicant's arguments filed on 08/26/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “however, applicant submits that this is not equivalent to detecting a process light signal, emanating from an interaction region of the high energy beam with the workpiece, in a first wavelength range, in which at least one metallic constituent of the workpiece has at least one emission line, and in a second wavelength range, which differs from the first wavelength range. In Kurosawa the first wavelength range is the wavelength of the original laser rather than light emanating from an interaction region … However, Kurosawa does not disclose … in which continuum radiation of the workpiece without emission lines is detectable” on page 7 of remark.
 	In response, examiner respectfully disagrees because the claim 1 recites “detecting a process light signal, emanating from an interaction region of the high-energy beam with the workpiece” so that the light signal is the reflected energy beam from an interaction region of workpiece. Kurosawa’s laser system having a camera device like a CCD where light receiving devices are integrated in an array form. The single device can detect a change in intensity of emission at the cut point and camera device can detect a change in intensity distribution or color (wavelength) of the emission 
 	(2) Applicant argues “Yoo recites the obtained spectral information is forwarded to a system for computational chemo-metric treatment of data to characterize and discriminate between the two different constituents of the structured material shown this example and the presented spectra demonstrate how optical emission from successive laser ablation plumes during laser drilling can be used to obtain chemical information and identify consecutive lasers of the film stack structure (see Yoo, paras. 0036-0037). Yoo fails to describe identifying vaporization of at least one metallic constituent on basis of deviation between an intensity of the process light signal detected in the first wavelength range … in the second wavelength range” on page 8 of remark.
 	In response, examiner respectfully disagrees because Yoo’s device is configured to measure of intensity in relation to wavelength based on reflected light of the plume .  


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761